Exhibit 10.2

 

Execution Version

 

BOARD REPRESENTATION AND OBSERVATION AGREEMENT

 

July 12, 2018

 

This Board Representation and Observation Agreement (this “Agreement”) dated as
of July 12, 2018, by and among Kimbell Royalty Partners, LP, a Delaware limited
partnership (the “Partnership”), Kimbell Royalty GP, LLC, a Delaware limited
liability company (the “General Partner”), Kimbell GP Holdings, LLC a Delaware
limited liability company (“Kimbell Holdings” and, together with the Partnership
and the General Partner, the “Kimbell Entities”), and AA Direct, L.P., a
Delaware limited partnership, AP KRP Holdings, L.P., a Delaware limited
partnership, AIE III Investments, L.P., a Delaware limited partnership, Apollo
Kings Alley Credit SPV, L.P., a Delaware limited partnership, Apollo SPN
Investments I (Credit), LLC, a Delaware limited liability company, Apollo
Thunder Partners, L.P., a Delaware limited partnership, ATCF SPV, L.P., a
Delaware limited partnership, Apollo Union Street SPV, L.P., a Delaware limited
partnership, Zeus Investments, L.P., a Delaware limited partnership and Apollo
Lincoln Private Credit Fund, L.P., a Delaware limited partnership (such entities
listed after the Kimbell Entities, each, a “Purchaser” and collectively, the
“Purchasers”). The Kimbell Entities and the Purchasers are herein referred to as
the “Parties” or, individually, as a “Party.” Capitalized terms used but not
defined herein shall have the meaning assigned to such term in the Second
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of the date hereof (as amended, supplemented and restated from time to time,
the “Partnership Agreement”).

 

RECITALS:

 

A.            Pursuant to, and subject to the terms and conditions of, the
Series A Preferred Unit Purchase Agreement, dated as of May 28, 2018, by and
among the Partnership and the Purchasers (the “Purchase Agreement”), the
Partnership has agreed to issue and sell Series A Cumulative Convertible
Preferred Units representing limited partner interests in the Partnership (the
“Preferred Units”) to the Purchasers;

 

B.            As part of the inducement for the Purchasers and Partnership to
enter into the transactions contemplated by the Purchase Agreement, the
Purchasers are required to deliver a copy of this Agreement, duly executed by
the Purchasers, contemporaneously with the closing of the transactions
contemplated by the Purchase Agreement (the “Closing”), and the Partnership is
required to deliver a copy of this Agreement, duly executed by the Kimbell
Entities, contemporaneously with the Closing; and

 

C.            Each Kimbell Entity has determined it to be in its own best
interest, and the best interests of the Partnership, to enter into this
Agreement to provide for the appointment by the holder(s) of Preferred Units of
observers and directors to the Board of Directors of the General Partner (the
“Board”), subject to the terms and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereto agree as follows.

 

--------------------------------------------------------------------------------


 

1.                                      Board Observation Rights.

 

(a)           Beginning on the third anniversary of the date on which the
Closing occurs (the “Closing Date”), and for so long as any Preferred Units
remain Outstanding (the “Observation Period”), the Kimbell Entities hereby grant
the holder(s) of the Outstanding Preferred Units the option and right to appoint
(the “Observer Appointment Right”) a representative to attend all meetings of
the Board (both regular and special) and any committee thereof (other than the
Conflicts Committee), and, except as set forth herein, receive all deliverables
provided to the Board and any committee thereof (such representative, the “Board
Observer”).  The Board Observer shall not constitute a member of the Board and
shall not be entitled to vote on, or consent to, any matters presented to the
Board.

 

(b)           To exercise the Observer Appointment Right, the Preferred
Unitholder Representative (defined below) shall deliver written notice to the
General Partner affirmatively appointing a representative to be the Board
Observer.  Upon delivery by the Preferred Unitholder Representative, and until
the earliest of (i) the resignation or death of such individual serving as the
Board Observer, (ii) the removal of such individual serving as the Board
Observer by the Preferred Unitholders, as evidenced by a written notice
delivered by the Preferred Unitholder Representative to the General Partner or
(iii) the end of the Observation Period, such representative shall be the Board
Observer.  The Purchasers agree to use commercially reasonable efforts to
appoint and maintain Mr. Daniel Vogel as the Board Observer so long as he is
employed by any of the Purchasers or their respective Affiliates in a capacity
substantially similar to his position as of the date of this Agreement; provided
that (i) the foregoing shall not apply at any time that Mr. Daniel Vogel is a
Preferred Director and (ii) the Preferred Unitholder Representative may, from
time to time, appoint a temporary representative to attend any Board or
Committee meeting in place of Mr. Vogel as a Board Observer if he is not
reasonably able to attend any such meeting.  Subject to the preceding sentence,
the holder(s) of Outstanding Preferred Units may remove or change the individual
serving as the Board Observer for any reason, with or without cause.  If for any
reason, the individual serving as the Board Representative is removed or
otherwise ceases to serve as the Board Representative, the holder(s) of the
Outstanding Preferred Units may, by written notice from the Preferred Unitholder
Representative in accordance with this Section 1(b), appoint a new Board
Observer during the Observation Period.

 

(c)           The General Partner shall (i) provide the Board Observer written
notice of each meeting of the Board (both regular and special) and each meeting
of any committee thereof (other than the Conflicts Committee), at the same time
and in the same manner as notice is given to the members of the Board or members
of the applicable committee, (ii) provide the Board Observer with copies of all
written materials and other information (including, without limitation, copies
of minutes of meetings or written consents of the full Board) given to the
members of the Board or members of the applicable committee thereof (other than
the Conflicts Committee) in connection with such meetings, or in connection with
actions taken by written consent, in each case, at the same time such materials
and information are furnished to such members of the Board or committee thereof,
as applicable, whether or not the Board Observer is attending such meeting, and
(iii) provide the Board Observer with all rights to attend (whether in person or
by telephone or other means of electronic communication as provided to each
other member of the Board or committee thereof (other than the Conflicts
Committee), as applicable) such meetings of the Board and any committee thereof.
Notwithstanding any rights to be granted or provided to the Board Observer
hereunder, the Kimbell Entities reserve the right to exclude the Board Observer
from access to any material or meeting or portion thereof if the Board
reasonably determines, in good

 

2

--------------------------------------------------------------------------------


 

faith after consultation with outside counsel, that such access would
(i) prevent the members of the Board from engaging in attorney-client privileged
communication or (ii) result in a conflict of interest with the Partnership
(other than a conflict of interest with respect to the Purchasers’ or any other
holder of Preferred Unit’s ownership interest in the Partnership or rights under
the Partnership Agreement or this Agreement); provided, that such exclusion
shall be limited to the portion of the material or meeting that is the basis for
such exclusion and shall not extend to any portion of the material or meeting
that does not involve or pertain to such exclusion.

 

(d)           The Board Observer shall agree to maintain the confidentiality of
all non-public information and proceedings of the Board and any committee of the
Board and to enter into, comply with, and be bound by, in all respects, the
terms and conditions of a confidentiality agreement, substantially in the form
attached hereto as Annex A (the “Confidentiality Agreement”). The Purchasers
shall be responsible for any breach by the Board Observer of the Confidentiality
Agreement and for the breach by any Permitted Recipient (as defined in the
Confidentiality Agreement) of their confidentiality obligations.

 

2.                                      Board Appointment Rights.

 

(a)           At any point in time at which an Event of Default (as defined
below) is occurring and for so long as it continues, or otherwise beginning on
the fourth anniversary of the Closing Date for so long as any of the Preferred
Units remain Outstanding (the “Initial Designation Period”), the Kimbell
Entities hereby grant the holder(s) of the Outstanding Preferred Units the
option and right to appoint (the “Initial Director Appointment Right”) one
director to the Board (such person, the “Initial Director”), subject to
Section 2(d).  Beginning on the fifth anniversary of the Closing Date and for so
long as any of the Preferred Units remain Outstanding (together with the Initial
Designation Period, the “Designation Periods”) the Kimbell Entities hereby grant
the holder(s) of all Outstanding Preferred Units, the option and right to
appoint (the “Additional Director Appointment Right” and together with the
Initial Director Appointment Right, the “Director Appointment Rights” and each
individually, a “Director Appointment Right”) two additional directors to the
Board (i.e., three directors to the Board in total) (such persons, the
“Additional Directors” and together with the Initial Director, the “Preferred
Directors” and each individually, a “Preferred Director”), subject to
Section 2(d).

 

(b)           For purposes of this Agreement, an “Event of Default” shall occur
at any time, and from time to time, when the Partnership (i) fails to pay in
full, in cash and when due, any Series A Quarterly Distribution that is required
to be paid after the Initial Accrual Period, or (ii) materially breaches any of
its covenants in the Partnership Agreement, subject to the cure period set forth
therein, and the Distribution Rate is increased to 20% pursuant to
Section 5.12(b)(i)(B) or Section 5.12(b)(ix)(D) of the Partnership Agreement,
and shall continue until any accrued and unpaid distributions are paid in full
and such breach is no longer ongoing.

 

(c)           To exercise a Director Appointment Right, the Preferred Unitholder
Representative shall deliver written notice (a “Designation Notice”) to the
General Partner affirmatively appointing one or more, as applicable in
accordance with such Director Appointment Right, Preferred Directors.  Subject
to Section 2(d), upon delivery by the Preferred Unitholder Representative of a
Designation Notice, and until the earliest of (i) the resignation or death of
any such individual serving as a Preferred Director, (ii) the removal of any
such individual serving as

 

3

--------------------------------------------------------------------------------


 

the Preferred Directors by the Preferred Unitholders, as evidenced by a written
notice delivered by the Preferred Unitholder Representative to the General
Partner or (iii) the end of the applicable Designation Period, such
representative shall be a Preferred Director.  The Purchasers agree to use
commercially reasonable efforts to appoint and maintain Mr. Daniel Vogel as the
Initial Director so long as he is employed by any of the Purchasers or their
respective Affiliates in a capacity substantially similar to his position as of
the date of this Agreement; provided that the Preferred Unitholder
Representative may, from time to time, appoint a temporary representative to
attend any Board or Committee meeting in place of Mr. Vogel as the Initial
Director if he is not reasonably able to attend any such meeting.  Subject to
the preceding sentence, the holder(s) of Outstanding Preferred Units may remove
or change any individual serving as a Preferred Director for any reason, with or
without cause.  If for any reason, an individual serving as a Preferred Director
is removed or otherwise ceases to serve as a Preferred Director, the
holder(s) of the Outstanding Preferred Units may, by written notice from the
Preferred Unitholder Representative in accordance with this Section 2(c),
appoint a new Preferred Director, or Preferred Directors, as applicable, during
the relevant Designation Period.

 

(d)           If, upon the General Partner’s receipt of a Designation Notice,
the General Partner determines in its reasonable judgment that any such
individual nominated to be a Preferred Director (i) is prohibited from serving
as a director on the Board pursuant to any rule or regulation of the Commission
or any national securities exchange on which the Partnership’s Common Units are
then listed or admitted to trading or (ii) is an employee or director of any
Competitor (as defined below), the General Partner may reject the appointment of
such individual as a Preferred Director and shall promptly deliver to the
Preferred Unitholder Representative a written statement describing the
circumstances pursuant to which such individual is prohibited from serving as a
director on the Board (a “Qualification Statement”).  If a Qualification
Statement in respect of an individual nominated to be a Preferred Director is
not delivered to the Preferred Unitholder Representative by the General Partner
within five Business Days after the date the applicable Designation Notice is
delivered to the General Partner, then the Kimbell Entities shall take all
actions necessary or advisable to cause such nominated individual to be added to
the Board as a Preferred Director.  For the avoidance of doubt, upon exercising
the Initial Director Appointment Right, the size of the Board will be increased
by one person and upon exercising the Additional Director Appointment Right for
both additional Preferred Directors, the size of the Board will be increased by
two additional persons, and in total, there will be three Preferred Directors. 
For purposes of this Agreement, the term “Competitor” shall mean any person or
entity that owns and acquires mineral and royalty interests as its primary
business or otherwise engages in a similar business as the Partnership, but does
not include (i) private equity funds or similar investment funds such as Apollo
Capital Management, L.P. and its Affiliates, or (ii) any person or entity who
engages in the upstream oil and gas exploration and production business as its
primary business.

 

(e)           While serving on the Board, each Preferred Director shall be
entitled to the same number of votes on any matter as each other member of the
Board and shall be entitled to vote on all matters, including any matter on
which independent members of the Board are entitled to vote (unless prohibited
by the rules and regulations of the Commission or any national securities
exchange on which the Partnership’s Common Units are listed or admitted to
trading and except for matters submitted to the Conflicts Committee).
Notwithstanding any rights to be granted or provided to a Preferred Director
hereunder or in the Partnership Agreement or the First Amended

 

4

--------------------------------------------------------------------------------


 

and Restated Limited Liability Company Agreement of the General Partner, dated
February 8, 2017, as amended from time to time (the “GP LLC Agreement”), the
General Partner may exclude any Preferred Director from access to any Board or
committee meeting, materials or information (including materials with respect to
any written consent), or any portion thereof, if the Conflicts Committee (as
defined in the GP LLC Agreement) determines, in good faith, that including such
Preferred Director in such meeting or distribution of materials and other
information would reasonably be expected to result in a conflict of interest
with the Partnership (other than a conflict of interest with respect to any
Purchaser’s or any other holder of Preferred Unit’s ownership interest in the
Partnership or rights under the Partnership Agreement or this Agreement);
provided, that such exclusion shall be limited to the portion of the Board or
committee meeting, material or information that is the basis for such exclusion
and shall not extend to any portion of the Board or committee meeting, material
or information that does not involve or pertain to such exclusion. Subject to
the preceding sentence, for the avoidance of doubt, the Preferred Directors will
receive the same information provided to other members of the Board, at the same
time as such information is provided to other similarly situated members of the
Board and including monthly information packages, as well as being provided with
reasonable access to management and shall be entitled to all other rights and
benefits provided to the other similarly situated members of the Board pursuant
to the GP LLC Agreement and the General Partner’s policies applicable to other
directors on the Board.

 

3.             Preferred Unitholder Representative. The holders of the
Outstanding Preferred Units, acting with the affirmative vote of the holders of
Outstanding Preferred Units holding the Series A Required Voting Percentage,
shall appoint a Person to serve as a representative for purposes of delivering
and receiving notices under this Agreement (such Person, the “Preferred
Unitholder Representative”). The initial Preferred Unitholder Representative,
effective as of the date of this Agreement, shall be AP KRP Holdings, L.P.  Upon
written notice to the Partnership, the holders of the Outstanding Preferred
Units may change the Preferred Unitholder Representative.

 

4.             Limitation of Liability; Indemnification; Business Opportunities.

 

(a)           The Board Observer shall have (i) no fiduciary duty to any Kimbell
Entity or any owner thereof (including any limited partner, general partner or
member) (collectively, the “Kimbell Owners”) and (ii) no obligations to any
Kimbell Entity or Kimbell Owner under this Agreement.

 

(b)           At all times while the Preferred Directors are serving as members
of the Board, and following any such Preferred Director’s death, resignation,
removal or other cessation as a director in such former Preferred Director’s
capacity as a former director, the Preferred Directors shall be entitled to
(i) the same modifications, restrictions and waivers of traditional fiduciary
duties, (ii) the same safe harbors for resolving conflicts of interest
transactions and (iii) all rights to indemnification and exculpation, in each
case, as are made available to any other member of the Board as at the date
hereof, together with any and all incremental rights added to any of (i),
(ii) or (iii) above as are subsequently made available to any other members of
the Board in their capacity as Board members.

 

(c)           At all times while the Board Observer and/or Preferred Directors
are appointed, the Board Observer and/or Preferred Directors, as applicable, and
the Purchasers and their respective

 

5

--------------------------------------------------------------------------------


 

Affiliates may engage in, possess an interest in, or trade in the securities of,
other business ventures of any nature or description, independently or with
others, similar or dissimilar to the business of the Kimbell Entities, and the
Kimbell Entities, the Board and their respective Affiliates shall have no rights
by virtue of this Agreement in and to such independent ventures or the income or
profits derived therefrom, and the pursuit of any such venture, even if
competitive with the business of the Kimbell Entities, shall not be deemed
wrongful or improper. None of any of the Board Observer or Preferred Directors
or the Purchasers or their respective Affiliates shall be obligated to present
any investment opportunity to the Kimbell Entities even if such opportunity is
of a character that the Kimbell Entities or any of their respective subsidiaries
might reasonably be deemed to have pursued or had the ability or desire to
pursue if granted the opportunity to do so, and the Board Observer or Preferred
Directors or the Purchasers or their respective Affiliates shall have the right
to take for such person’s own account (individually or as a partner or
fiduciary) or to recommend to others any such investment opportunity. 
Notwithstanding the foregoing, the Board Observer and Preferred Directors shall
be subject to, and comply with, the requirement to maintain confidential
information.

 

(d)           The Kimbell Entities shall use their best efforts to make any
updates to director and officer insurance available to cover members of the
Board that may be necessary to ensure the Preferred Directors are covered by
such insurance.

 

(e)           For the avoidance of doubt, each Designated Director shall
constitute an “Indemnitee” under each of the Partnership Agreement and the GP
LLC Agreement.

 

5.                                      Miscellaneous.

 

(a)           Entire Agreement. This Agreement is intended by the Parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights and obligations of the Parties herein. This Agreement
supersedes all prior agreements and understandings between the Parties with
respect to the subject matter hereof.

 

(b)           Notices.  All notices, demands, requests, consents, approvals or
other communications (collectively, the “Notices”) required or permitted to be
given hereunder or which are given with respect to this Agreement shall be in
writing and shall be personally served, delivered by reputable air courier
service with charges prepaid, or transmitted by hand delivery, facsimile or
electronic mail, addressed as set forth below, or to such other address as such
Party shall have specified most recently by written Notice.  Notice shall be
deemed given one Business Day after mailed, if mailed with return receipt
requested, one Business Day after sent if sent by a reputable courier service
with overnight delivery, upon receipt if otherwise mailed, upon receipt of
confirmation if sent with facsimile, or upon sending if sent via electronic
mail; provided that if such electronic mail is sent on a non-Business Day or
after 5:00 pm New York time on a Business Day, or if such receipt of
confirmation (if sent with facsimile) is received on a non-Business Day or after
5:00 pm New York time on a Business Day, then delivery shall be deemed to have
occurred on the next Business Day.

 

6

--------------------------------------------------------------------------------


 

If to the Purchasers, to:

 

c/o Apollo Capital Management, L.P.
9 West 57th Street, 37th Floor
New York, New York 10019
Attention: Daniel Vogel
Email:   dvogel@apollolp.com



If to the Partnership, to:

 

Kimbell Royalty Partners, LP
777 Taylor St., Suite 810
Fort Worth, Texas 76102
Attention: Davis Ravnaas
Email:   davis@kimbellrp.com

 

If to the Partnership, to:

 

Kimbell Royalty GP, LLC
777 Taylor St., Suite 810
Fort Worth, Texas 76102
Attention: Davis Ravnaas
Email:   davis@kimbellrp.com

 

and

 

If to Kimbell Holdings, to:

 

Kimbell GP Holdings, LLC
777 Taylor St., Suite 810
Fort Worth, Texas 76102
Attention: Davis Ravnaas
Email:   davis@kimbellrp.com

 

(c)           Interpretation. Section references in this Agreement are
references to the corresponding Section to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
The word “or” shall not be exclusive. Whenever any determination, consent or
approval is to be made or given by a Party, such action shall be in such Party’s
sole discretion, unless otherwise specified in this Agreement. If any provision
in this Agreement is held to be illegal, invalid, not binding or unenforceable,
(i) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect and (ii) the Parties

 

7

--------------------------------------------------------------------------------


 

hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded, and if the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any words imparting the singular number only shall
include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The division of this Agreement into Sections and other subdivisions and the
insertion of headings are for convenience of reference only and shall not affect
or be utilized in construing or interpreting this Agreement.

 

(d)           Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the exclusive jurisdiction of any federal or state court located within the
State of Delaware over any such action. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the Parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

(e)           Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

8

--------------------------------------------------------------------------------


 

(f)            No Waiver; Modifications in Writing.

 

(i)            Delay. No failure or delay on the part of any Party in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to a Party at law or in equity or
otherwise.

 

(ii)           Specific Waiver.  Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective unless signed by each of the Parties hereto
affected by such amendment, waiver, consent, modification or termination. Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement and any consent to any departure
by a Party from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given. Except where notice is specifically required by this Agreement, no notice
to or demand on a Party in any case shall entitle such Party to any other or
further notice or demand in similar or other circumstances. Any investigation by
or on behalf of any Party shall not be deemed to constitute a waiver by the
Party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.

 

(g)           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
one and the same agreement.

 

(h)           Binding Effect; Assignment.  The Board Observer Right and the
Director Appointment Right may be assigned by a Purchaser in whole or in part to
(i) its Affiliates and (ii) any subsequent holder of Preferred Units, provided
that such transfer was not in violation of the Partnership Agreement or the
Series A Purchase Agreement.  Except as set forth in the preceding sentence,
neither this Agreement, nor the rights and obligations of the Parties under this
Agreement may be transferred or assigned, directly or indirectly whether by
contract, merger, operation of law or otherwise, without the prior written
consent of the other Parties. This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns to the extent assigned in accordance with the terms of this
Section 5(h).  Any attempt to assign this Agreement or to assign or delegate any
rights and obligations under this Agreement other than in accordance with the
terms of this Section 5(h) shall be null and void and of no effect.

 

(i)            Third Party Beneficiary. The Kimbell Entities acknowledge and
agree that the holders of the Outstanding Preferred Units are third-party
beneficiaries to this Agreement and the rights and benefits created hereby, and
have the right to enforce the obligations created herein.

 

(j)            Independent Counsel.  Each of the Parties acknowledges that it
has been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel.
Each Party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto will be deemed the work product of the Parties and may not be construed
against any Party by reason of its preparation. Accordingly, any rule of law or
any legal decision that would require

 

9

--------------------------------------------------------------------------------


 

interpretation of any ambiguities in this Agreement against the Party that
drafted it is of no application and is hereby expressly waived.

 

(k)           Specific Enforcement.  Each of the Parties acknowledges and agrees
that monetary damages would not adequately compensate an injured Party for the
breach of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond. Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.

 

(l)            Remedies.  The remedies provided in this Agreement are cumulative
and are not exclusive of any remedies that may be available to a Party at law or
in equity, including the remedy of specific performance pursuant to
Section 5(k).

 

(m)          Further Assurances.  Each of the Parties hereto shall, from time to
time and without further consideration, execute such further instruments and
take such other actions as any other Party hereto shall reasonably request in
order to fulfill its obligations under this Agreement to effectuate the purposes
of this Agreement.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------


 

 

 

KIMBELL ENTITIES:

 

 

 

 

 

KIMBELL GP HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Ravnaas

 

 

Name: Robert D. Ravnaas

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

KIMBELL ROYALTY GP, LLC

 

 

 

 

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

 

Name: R. Davis Ravnaas

 

 

Title: President and Chief Financial Officer

 

 

 

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

 

 

By:

Kimbell Royalty GP, LLC

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

 

Name: R. Davis Ravnaas

 

 

Title: President and Chief Financial Officer

 

[Signature page to Board Representation and Observation Agreement]

 

--------------------------------------------------------------------------------


 

 

 

PURCHASERS:

 

 

 

 

 

APOLLO SPN INVESTMENTS I (CREDIT), LLC

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

APOLLO UNION STREET SPV, L.P.

 

 

 

 

 

By:

Apollo Union Street SPV Advisors, LLC,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

AA DIRECT, L.P.

 

 

 

 

 

 

By:

AA Direct GP, LLC, its general partner

 

 

By:

Apollo Hybrid Value Advisors, L.P.,

 

 

 

its sole member

 

 

By:

Apollo Hybrid Value Capital Management, LLC,
its general partner

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

[Signature page to Board Representation and Observation Agreement]

 

--------------------------------------------------------------------------------


 

 

 

APOLLO THUNDER PARTNERS, L.P.

 

 

 

 

 

By:

Apollo Thunder Management, LLC,

 

 

 

its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title:Vice President

 

 

 

 

 

 

 

 

 

 

APOLLO KINGS ALLEY CREDIT SPV, L.P.

 

 

 

 

 

 

By:

Apollo Kings Alley Credit Advisors (DC), L.P.,

 

 

 

its general partner

 

 

By:

Apollo Kings Alley Credit Advisors (DC-GP),

 

 

 

LLC, its general partner

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

ATCF SPV, L.P.

 

 

 

 

 

 

By:

Apollo Tower Credit Advisors (DC), L.P.,

 

 

 

its general partner

 

 

By:

Apollo Tower Credit Advisors (DC-GP), LLC,

 

 

 

its general partner

 

 

By:

APH Holdings (DC), L.P.,

 

 

 

its sole member

 

 

By:

Apollo Principal Holdings IV GP, Ltd.,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

[Signature page to Board Representation and Observation Agreement]

 

--------------------------------------------------------------------------------


 

 

 

AIE III INVESTMENTS, L.P.

 

 

 

 

 

By:

Apollo Europe Advisors III, L.P.,

 

 

 

its general partner

 

 

By:

Apollo Europe Capital Management III, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

ZEUS INVESTMENTS, L.P.

 

 

 

 

 

By:

Apollo Zeus Strategic Advisors, L.P.,

 

 

 

its general partner

 

 

By:

Apollo Zeus Strategic Advisors, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

APOLLO LINCOLN PRIVATE CREDIT FUND, L.P.

 

 

 

 

 

By:

Apollo Lincoln Private Credit Advisors (APO DC), L.P., its general partner

 

 

By:

Apollo Lincoln Private Credit Advisors (APO DC-GP), LLC, its general partner

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

[Signature page to Board Representation and Observation Agreement]

 

--------------------------------------------------------------------------------


 

 

 

AP KRP HOLDINGS, L.P.

 

 

 

 

 

By:

Apollo Hybrid Value Advisors (APO DC), L.P., its general partner

 

 

By:

Apollo Hybrid Value Advisors (APO DC-GP), LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

[Signature page to Board Representation and Observation Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

FORM OF CONFIDENTIALITY AGREEMENT

 

                                    , 20    

 

Kimbell Royalty GP, LLC

Kimbell Energy Partners LP

777 Taylor Street, Suite 810

Fort Worth, Texas 76102

 

Attn:                           

 

Dear Ladies and Gentlemen:

 

Pursuant to Section 2(c) of that certain Board Representation and Observation
Agreement, dated as of July 12, 2018 (the “Board Representation and Observation
Agreement”), by and among Kimbell Royalty Partners, LP, a Delaware limited
partnership (the “Partnership”), Kimbell Royalty GP, LLC, a Delaware limited
liability company (the “General Partner”), Kimbell GP Holdings, LLC a Delaware
limited liability company (“Kimbell Holdings” and, together with the Partnership
and the General Partner, the “Kimbell Entities”), and AA Direct, L.P., a
Delaware limited partnership, AP KRP Holdings, L.P., a Delaware limited
partnership, AIE III Investments, L.P., a Delaware limited partnership, Apollo
Kings Alley Credit SPV, L.P., a Delaware limited partnership, Apollo SPN
Investments I (Credit), LLC, a Delaware limited liability company, Apollo
Thunder Partners, L.P., a Delaware limited partnership, ATCF SPV, L.P., a
Delaware limited partnership, Apollo Union Street SPV, L.P., a Delaware limited
partnership, Zeus Investments, L.P., a Delaware limited partnership and Apollo
Lincoln Private Credit Fund, L.P., a Delaware limited partnership (such entities
listed after the Kimbell Entities, each, a “Purchaser” and collectively, the
“Purchasers”), the Purchasers have exercised their right to appoint the
undersigned as an observer (the “Board Observer”) to the board of directors of
the General Partner (the “Board”), although the individual serving as the Board
Observer may be changed from time to time pursuant to the terms of the Board
Representation and Observation Agreement and upon such other new individual’s
signing a confidentiality agreement in substantially the form hereof. The Board
Observer acknowledges that at the meetings of the Board and its committees and
at other times, the Board Observer may be provided with and otherwise have
access to non-public information concerning the Kimbell Entities and their
Affiliates. Capitalized terms used but not otherwise defined herein, shall have
the respective meanings ascribed thereto in the Board Representation and
Observation Agreement. In consideration for and as a condition to the Kimbell
Entities furnishing access to such information, the Board Observer hereby agrees
to the terms and conditions set forth in this letter agreement (the
“Agreement”):

 

1.             As used in this Agreement, subject to Paragraph 3 below,
“Confidential Information” means any and all non-public financial or other
non-public information concerning the Kimbell Entities and their Affiliates that
may hereafter be disclosed to the Board Observer by the Kimbell Entities, their
Affiliates or by any of their directors, officers, employees, agents,
consultants, advisors or other representatives (including financial advisors,
accountants or legal counsel) (the “Representatives”) of the Kimbell Entities,
including all notices, minutes, consents,

 

Annex A - 1

--------------------------------------------------------------------------------


 

materials, ideas or other information (to the extent constituting information
concerning the Kimbell Entities and their Affiliates that is non-public
financial or other non-public information) provided to the Board Observer.

 

2.             Except to the extent permitted by this Paragraph 2 or by
Paragraph 3 or Paragraph 4 below, the Board Observer shall keep such
Confidential Information strictly confidential; provided, that the Board
Observer may share Confidential Information with the Purchasers or the
Purchasers’ respective Affiliates and such Affiliates’ directors, officers,
employees, advisory committee members, investment committee members, limited
partners, investors and legal counsel (the “Permitted Recipients”) (it being
understood that the Persons to whom such disclosure is made shall be subject to
the terms of that Confidentiality Agreement between the Partnership and Apollo
Capital Management, L.P., dated March 29, 2018, to the extent such terms are
applicable to such disclosure). The Board Observer may not record the
proceedings of any meeting of the Board by means of an electronic recording
device.

 

3.             The term “Confidential Information” does not include information
that (i) is or becomes generally available to the public other than (a) as a
result of a disclosure by the Board Observer in violation of this Agreement or
(b) in violation of a confidentiality obligation to the Kimbell Entities by a
Permitted Recipient, (ii) is or becomes available to the Board Observer or any
of the Purchasers on a non-confidential basis from a source not known to have an
obligation of confidentiality to the Kimbell Entities, (iii) was already known
to the Board Observer or the Permitted Recipient at the time of disclosure, or
(iv) is independently developed by the Board Observer or the Permitted Recipient
without reference to any Confidential Information disclosed to the Board
Observer.

 

4.             In the event that the Board Observer is required or compelled by
statute, rule, regulation, arbitral or judicial process or otherwise requested
by any governmental authority to disclose the Confidential Information, the
Board Observer shall use commercially reasonable efforts, to the extent
permitted and practicable, to provide the Kimbell Entities with prompt prior
written notice of such requirement so that the Kimbell Entities may seek, at
such entities sole expense and cost, an appropriate protective order. If in the
absence of a protective order, the Board Observer is nonetheless legally
required or compelled to disclose Confidential Information, the Board Observer
may disclose only the portion of the Confidential Information or other
information that it is so legally required or compelled or requested to
disclose.

 

5.             All Confidential Information disclosed by the Kimbell Entities or
their Representatives to the Board Observer is and will remain the property of
the Kimbell Entities, so long as such information remains Confidential
Information.

 

6.             It is understood and acknowledged that neither the Kimbell
Entities nor any Representative makes any representation or warranty as to the
accuracy or completeness of the Confidential Information or any component
thereof.

 

7.             It is further understood and agreed that money damages would not
be a sufficient remedy for any breach of this Agreement by the Board Observer
and that the Kimbell Entities shall

 

Annex A - 2

--------------------------------------------------------------------------------


 

be entitled to seek specific performance or any other appropriate form of
equitable relief as a remedy for any such breach in addition to the remedies
available to the Kimbell Entities at law.

 

8.             This Agreement is personal to the Board Observer, is not
assignable by the Board Observer and may be modified or waived only in writing.
This Agreement is binding upon the parties hereto and their respective
successors and assigns and inures to the benefit of the parties hereto and their
respective successors and assigns.

 

9.             If any provision of this Agreement is not enforceable in whole or
in part, the remaining provisions of this Agreement will not be affected
thereby. No failure or delay in exercising any right, power or privilege
hereunder operates as a waiver thereof, nor does any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

 

10.          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE. Each of the Parties agrees (i) that this
Agreement involves at least $100,000.00, and (ii) that this Agreement has been
entered into by the Parties in express reliance upon 6 Del. C. §2708. Each of
the Parties hereby irrevocably and unconditionally agrees (1) that it is and
shall continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and
(2)(A) to the extent that such Party is not otherwise subject to service of
process in the State of Delaware, to appoint and maintain an agent in the State
of Delaware as such Party’s agent for acceptance of legal processes and notify
the other Parties of the name and address of such agent, and (B) to the fullest
extent permitted by law, that service of process may also be made on such Party
by prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (2)(A) or (B) above
shall have the same legal force and effect as if served upon such Party
personally within the State of Delaware.

 

11.          This Agreement and all obligations herein will automatically expire
two (2) years after the date the Board Observer ceases to act as Board Observer.

 

12.          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement, and all of which,
when taken together, will constitute one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement. Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.

 

[Signature Page Follows]

 

Annex A - 3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[ ]

 

Agreed to and Accepted, effective as of the

day of                , 20     :

 

 

 

[NAME OF OBSERVER/ALTERNATE]

 

 

Annex A - 4

--------------------------------------------------------------------------------